The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 8, 2019, August 30, 2021, and December 21, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1) in view of Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1).
With regard to the limitations of claims 16, 18-19, and 27-29, Niessner discloses a thermoplastic molding composition for 3D printing, comprising components A, B and C: 
A: 40 to 100 wt % of at least one polymer A having an average molar mass Mw of 150 000 to 360 000 g/mol, selected from the group consisting of: standard polystyrene, impact-resistant polystyrene (HIPS), styrene-acrylonitrile copolymers, .alpha.-methylstyrene-acrylonitrile copolymers, styrene-maleic anhydride copolymers, styrene-phenylmaleimide copolymers, styrene-methyl methacrylate copolymers, styrene-acrylonitrile-maleic anhydride copolymers, styrene-acrylonitrile-phenylmaleimide copolymers, α-methylstyrene-acrylonitrile-methyl methacrylate copolymers, α-methylstyrene-acrylonitrile-tert-butyl methacrylate copolymers, and styrene-acrylonitrile-tert-butyl methacrylate copolymers, where, in the high-impact polystyrene comprising polystyrene and diene rubber, the diene rubber fraction is 5 to 12 wt % and the polystyrene fraction is 88 to 95 wt % and the sum thereof makes 100 wt %; 
B: 0 to 60 wt % of one or more further polymers B selected from: polycarbonates, polyamides, poly(meth)acrylates and polyesters and vinylaromatic-diene copolymers (SBC), 
C: 0 to 50 wt % of customary additives and auxiliaries, the fractions of A, B and C being based in each case on the overall molding composition and the sum thereof making 100 wt %, 
characterized in that the viscosity (measured to ISO 11443) of the molding composition at shear rates of 1 to 10 1/s and at temperatures of 2500C. is not higher than 1 x 105 Pa*s and the melt volume rate (MVR, measured to ISO 1133 at 2200C. and 10 kg load) is more than 6 ml/10 min (claims 14-18).
Niessner discloses that further particularly preferred is a molding composition comprising: 
70 to 100 wt % of polymer A,
0 to 29.8 wt % of polymer B, and
0.2 to 30 wt % of minerals C, based in each case on the overall molding composition, and where the sum of A, B and C is 100 wt % (paragraphs [0123] – [0128]).
It is noted the following: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Furthermore it is noted that the amounts of the components (a), (b), and (c) are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     

With regard to the limitations of claims 17 and 23, Niessner does not disclose the claimed quantitative limitations of the mold shrinkage as per claim 17, and that the mold shrinkage of the polymer blend is reduced by at least 10% as compared to the mold shrinkage of the styrene copolymer A component as per claim 23.
However, in view of substantially identical polymer blend with at least two different copolymer components A and B, and optionally C between Niessner and instant claims, it is the Examiner’s position that Niessner’s polymer blend possesses these properties such as the quantitative limitations of the mold shrinkage. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 20, Niessner discloses that the styrene copolymer A is a styrene acrylonitrile copolymer (SAN) (claim 14, paragraphs [0031] – [0033]).  
With regard to the limitations of claim 21, Niessner discloses that the copolymer B is a styrene-butadiene block copolymer (SBC) (claim 14, paragraphs [0028], [0064], 
With regard to the limitations of claim 24, Niessner discloses a process for the preparation of the polymer blend according to claim 16, comprising the steps of mixing component A, B, and optionally C (claims 25-26).
With regard to the limitations of claim 25, Niessner discloses a process according to claim 24, wherein a mixture of components A and B, and optionally component C are extruded in an extruder at a temperature above 1000C to give the polymer blend (paragraphs [0090] – [0092]).
With regard to the limitations of claim 26, Niessner discloses a method for producing a prototype of a plastics injection molding from a thermoplastic material, which in fluidized form is injected into a mold until it fills the cavity of said mold and, after curing, forms the prototype (paragraph [0004]).
With regard to the limitations of claim 30, Niessner discloses that the article is an automotive part or a household part (claim 26, paragraphs [0097], [0132], [0136]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1) as applied to claims 16-21 and 23-30 above and further in view of Nishihara et al. (U.S. Patent Application Publication 2008/0058471 A1 or U.S. Patent 7,863,378) and Glogovsky et al. (U.S. Patent Application Publication 2015/0099840 A1).
The disclosure of Niessner’s references resided above in § 3 is incorporated herein by reference.   
With regard to the limitations of claim 22, Niessner discloses that dienes used for the soft block B and/or B/S are preferably butadiene, isoprene, 2,3-dimethylbutadiene, 1,3-pentadiene, 1,3-hexadienes or piperylene, or mixtures thereof. Particular preference is given to using 1,3-butadiene (paragraph [0066]), but Niessner does not disclose that the copolymer B is a styrene-isoprene block copolymer (SIS).
Nishihara discloses that poly(styrene-butadiene) and poly(styrene-isoprene) rubbers are particularly preferable, and their stereoregularity may be that of block or random (paragraphs [0045], [0173]).
Glogovsky discloses the copolymer B is a styrene-isoprene block copolymer (SIS) (claim 7).

Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a styrene-isoprene block copolymer as independently taught by Nishihara and Glogovsky in Niessner’s polymer blend with at least two different copolymer comprising components A and B, and optionally C with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 22.
Furthermore, it is noted that both species such as a styrene-butadiene block copolymer (SBC) and incorporate a styrene-isoprene block copolymer (SIS) are functional equivalents and can be substituted by each other. Thus, Nishihara and Glogovsky recognize the equivalency of the styrene-butadiene block copolymer (SBC) used by Niessner and the styrene-isoprene block copolymer as the component A. In the instant case the substitution of equivalents components requires no express motivation, as long as the prior art recognize equivalency, In re Fount, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950), and a person skilled in the art would have found obvious to substitute the styrene-butadiene block copolymer (SBC) of Niessner for the styrene-isoprene block copolymer of Nishihara and Glogovsky based on their recognized equivalency and with the reasonable expectation of success.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764